t c memo united_states tax_court james alan price petitioner v commissioner of internal revenue respondent docket no filed date in and p engaged in various tax_protester activities filed false forms w-4 and did not file tax returns r determined that p is liable for the addition_to_tax for fraud for those years p was convicted of income_tax evasion under sec_7201 for and willful failure_to_file under sec_7203 for p contends that imposition of the addition_to_tax for fraud violates his right not to be subject_to double_jeopardy under the fifth_amendment of the u s constitution held p is liable for the addition_to_tax for fraud for and held further imposition of the addition_to_tax for fraud against p for and after he was convicted of income_tax evasion for and willful failure_to_file a return for does not subject him to double_jeopardy in violation of the fifth_amendment tristan p junius for petitioner loren b mark for respondent memorandum findings_of_fact and opinion colvin judge in the notice_of_deficiency respondent determined that petitioner is liable for additions to tax as follows additions to tax sec sec sec sec sec year b b b a b b dollar_figure -- -- dollar_figure -- -- dollar_figure -- -- big_number fifty percent of the interest due on the dollar_figure underpayment due to fraud fifty percent of the interest due on the dollar_figure underpayment due to fraud fifty percent of the interest due on the dollar_figure underpayment due to fraud after concessions the issues for decision are whether petitioner is liable for additions to tax for fraud under sec_6653 for and we hold that he is petitioner concedes that he is liable for the addition_to_tax for failure to pay estimated_tax under sec_6654 for and whether the imposition of additions to tax for fraud against petitioner under sec_6653 for and after petitioner’s conviction for income_tax evasion under sec_7201 for and willful failure_to_file under sec_7203 for violates the double_jeopardy clause of the fifth_amendment we hold that it does not section references are to the internal_revenue_code as in effect for the years in issue rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and are so found a petitioner petitioner lived in minooka illinois when he filed the petition in this case petitioner was born on date he graduated from high school in he has been married to barbara price since they have three children lee eric and ana lee and eric were dependents of petitioner and his wife during the years in issue ana was born after the years in issue from to petitioner was an apprentice electrician with the international brotherhood of electrical workers studying and working to become a journeyman electrician in petitioner became a journeyman electrician from until the time of trial he worked as a journeyman electrician for several employers a journeyman electrician must have substantial knowledge about being an electrician each state in which petitioner worked required him to pass a license examination from to petitioner received wages as follows employer l k comstock co inc dollar_figure dollar_figure dollar_figure hatfield electric co dollar_figure -- -- meany elec engg co inc dollar_figure -- -- hyre elec co of ind -- -- dollar_figure harding elec inc -- -- dollar_figure neca - ibew local -- -- dollar_figure industrial instruments inc -- -- dollar_figure w j o'brien elec co -- -- dollar_figure inc philip j burkhart -- -- dollar_figure electric sys serv inc -- -- dollar_figure j f edwards constr co -- -- dollar_figure j thomas elec inc -- -- dollar_figure hoffman elec co -- -- dollar_figure commonwealth elec co -- -- dollar_figure totals dollar_figure dollar_figure dollar_figure petitioner received a form_w-2 from each of these employers for the wages paid to him from to petitioner also had the following taxable_income interest year dollar_figure -- dollar_figure -- dollar_figure dollar_figure unemployment_compensation petitioner filed timely federal_income_tax returns for tax years to most of which were prepared by h_r block he filed a timely tax_return for prepared by r w breisch b petitioner’s tax_protester activities beginning around petitioner learned that some of his coworkers were not filing tax returns and were submitting forms w-4 to their employer on which they claimed to be exempt from federal tax withholding some of his coworkers gave him tax_protester literature that said wages were not taxable_income and that payment of federal income taxes was voluntary petitioner did not file timely federal_income_tax returns for tax years to he did not ask an attorney accountant or return preparer whether he was required to file a tax_return from to petitioner had contacts with members of a tax_protester group known as the golden means by respondent began sending letters to petitioner asking about his failure_to_file tax returns petitioner usually sent respondent the following written response your letter stated that you have not received a form_1040 income_tax return for taxable_period specified then you procede proceed to request a tax_return i would be happy to comply with your request if you will please answer the following questions can you show me how to fill out a return without waiving any of my constitutional rights will you grant me immunity in non-tax related matters is a return voluntary or compelled the answers to these questions are very important to me as a citizen of this country if you cannot answer these questions for me would you please direct me to someone within the internal_revenue_service who can i anxiously await your reply before the tax years in issue respondent assessed penalties against petitioner for filing false forms w-4 for his tax_year from to petitioner submitted false forms w-4 to his employers on which he claimed what he now concedes were excessive numbers of withholding_allowances these forms w-4 were as follows date employer allowances claimed meany elec engg co inc l k comstock co inc l k comstock co inc hatfield electric co l k comstock co inc hatfield electric co j f edwards constr co j thomas electric inc philip j burkhart industrial instruments inc undated electric sys serv inc by claiming a large number of withholding_allowances petitioner eliminated withholding of a substantial amount of taxes from his wages for and and eliminated all withholding from his wages for petitioner concedes that he was entitled to claim only four withholding_allowances for and after learning that respondent was investigating him for possible criminal tax violations petitioner in date retained tristan p junius junius to prepare his tax returns for tax years to petitioner gave junius his records including forms w-2 forms and pay stubs c petitioner’s tax returns for and in date petitioner filed delinquent tax returns for and petitioner reported the following income and tax_liabilities gross_income dollar_figure dollar_figure dollar_figure less standard deduc -- -- big_number exemptions big_number big_number big_number taxable_income big_number big_number big_number tax big_number big_number big_number less tax withheld -- big_number tax due per return big_number big_number big_number to calculate taxable_income for petitioner subtracted dollar_figure from dollar_figure there is no evidence about how petitioner calculated dollar_figure to calculate taxable_income for petitioner subtracted dollar_figure from dollar_figure which equaled dollar_figure he then subtracted dollar_figure from dollar_figure which equaled dollar_figure d petitioner’s conviction for tax_evasion and willful failure_to_file a return on date petitioner was indicted for income_tax evasion under sec_7201 for and and for willful failure_to_file a return under sec_7203 for and on date petitioner pleaded guilty to income_tax evasion under sec_7201 for and to willful failure_to_file a return under sec_7203 for in his plea agreement petitioner admitted that he attempted to evade federal income taxes by filing false forms w-4 for and his plea agreement stated in part as follows defendant will plead guilty because he is in fact guilty of the charges contained in counts three and five of the indictment in pleading guilty to these counts defendant acknowledges that a as charged in count three of the indictment during calendar_year defendant had gross_income of dollar_figure and taxable_income of dollar_figure upon that income defendant owed at least dollar_figure in income taxes to the united_states defendant knew that he was required_by_law on or before date to make an income_tax return to the internal_revenue_service and to pay his income_tax defendant wilfully failed to file an income_tax return and failed to pay his income taxes on or before date defendant further acknowledges that he did not file his tax_return until date in addition defendant attempted to evade the payment of income taxes for the calendar_year by submitting a false employee's withholding allowance certificate form_w-4 in which he falsely claimed that he was entitled to ninety-nine withholding_allowances in order to prevent his employer from withholding the proper amount of income_tax from his pay b as charged in count five of the indictment defendant had gross_income of approximately dollar_figure in the calendar_year which included payments he received for his services as an electrician defendant knew that he was required to make an income_tax return to the internal_revenue_service on or before date and wilfully failed to make the required income_tax return to the internal_revenue_service or to any other proper officer of the united_states on or before date defendant further acknowledges that he did not file his tax_return until date on date defendant owed income_tax to the united_states of at least dollar_figure in addition to the amount of tax that was withheld from his pay and paid on his behalf by his employer in addition defendant attempted to evade the payment of income_tax for the calendar_year by submitting six false employee's withholding allowance certificates form_w-4 to his employer in which he falsely claimed that he was entitled to ten withholding_allowances in order to prevent his employers from withholding the proper amount of income_tax from his pay pursuant to section 1b1 of the united_states sentencing guidelines the defendant and his attorney and the government further agree and stipulate that during calendar_year defendant had gross_income of dollar_figure and taxable_income of dollar_figure upon that income defendant owed to the united_states at least dollar_figure in income_tax in addition to the amount of tax withheld and paid on his behalf by his employer defendant knew that he was required_by_law on or before date to make an income_tax return to the internal_revenue_service and to pay his income_tax defendant wilfully failed to file an income_tax return and failed to pay his income_tax on or before date defendant further acknowledges that he did not file his tax_return until date in addition defendant attempted to evade the payment of income_tax for the calendar_year by submitting four false employee's withholding allowance certificates form_w-4 in which he falsely claimed that he was entitled to ninety-nine withholding_allowances in order to prevent his employers from withholding the proper amount of income_tax from his pay on date the court accepted petitioner's guilty pleas petitioner was convicted of tax_evasion in violation of sec_7201 for and for willful failure_to_file a return in violation of sec_7203 for he was sentenced to years' probation opinion a addition_to_tax for fraud under sec_6653 contentions of the parties and background petitioner contends that he is not liable for the addition_to_tax for fraud for the years in issue because he was misled by some of his friends who were not filing tax returns and who were claiming to be exempt from withholding that he sincerely believed that he did not have to pay tax and that respondent did not advise him that his conduct was illegal in response to his letters respondent contends that petitioner intended to evade taxes for each year in issue a taxpayer who commits fraud is liable for an addition_to_tax of percent of the underpayment for and percent of the underpayment due to fraud for and sec_6653 sec_6653 respondent has the burden of proving fraud by clear_and_convincing evidence sec_7454 rule b first respondent must prove the existence of an underpayment sec_6653 98_tc_511 94_tc_654 second respondent must show that petitioner intended to evade taxes he believed to be owing by conduct intended to conceal mislead or otherwise prevent tax collection for each year in issue 398_f2d_1002 3d cir parks v commissioner supra pincite 80_tc_1111 underpayment petitioner concedes that he understated his tax for each of the years in issue fraudulent intent respondent must prove by clear_and_convincing evidence that petitioner had fraudulent intent parks v commissioner supra pincite for purposes of sec_6653 fraud means actual intentional wrongdoing 118_f2d_308 5th cir revg 40_bta_424 or the intentional commission of an act for the specific purpose of evading a tax believed to be owing 394_f2d_366 5th cir affg tcmemo_1966_81 a direct evidence of fraud there is direct evidence of petitioner’s fraud because petitioner admitted in his plea agreement that he tried to evade tax that he knew he owed for and direct evidence can be sufficient to support a finding of fraudulent intent catalfo v commissioner tcmemo_1995_106 taxpayer’s admissions connected with plea agreement established fraudulent intent larson v commissioner tcmemo_1994_302 affd without published opinion 60_f3d_830 8th cir plea agreement was evidence of fraudulent intent b circumstantial evidence of fraud fraud may also be proven by circumstantial evidence 79_tc_995 affd 748_f2d_331 6th cir the courts have developed a number of objective indicators or badges_of_fraud 91_tc_874 the badges_of_fraud in this case corroborate petitioner's admitted intent to evade tax for and the badges_of_fraud present here are a filing false forms w-4 b failure_to_file income_tax returns c substantially understating income for several years and d making implausible or inconsistent explanations of behavior 796_f2d_303 9th cir affg tcmemo_1984_601 449_f2d_311 9th cir affg tcmemo_1969_48 91_tc_273 c filing false forms w-4 filing false forms w-4 may be evidence of fraud bradford v commissioner supra pincite recklitis v commissioner supra pincite rowlee v commissioner supra pincite stephenson v commissioner supra pincite respondent penalized petitioner for filing false forms w-4 for his tax_year despite this petitioner later filed false forms w-4 a in claiming withholding_allowances b in claiming withholding_allowances and months later claiming withholding_allowances c in claiming withholding_allowances and d in claiming withholding_allowances and later withholding_allowances petitioner concedes that the correct number of withholding_allowances for him during the years in issue was four by claiming an excessive number of withholding_allowances petitioner eliminated a substantial amount of withholding for and and all withholding for petitioner knew or should have known that he was required to submit correct forms w-4 for the years in issue because before the years in issue respondent assessed penalties against him for filing false forms w-4 for petitioner also submitted false forms il-w-4 for and pertaining to withholding_allowances for illinois income_tax petitioner contends that he honestly believed that he did not have to pay tax that the tax law was invalid as to wages and that paying income_tax was voluntary we disagree petitioner did not try to contact a tax professional during the years in issue we do not believe that petitioner honestly believed that he was not liable for tax for the years in issue petitioner’s contention that he honestly believed that he was not required to file returns and pay tax is inconsistent with his plea agreement in the plea agreement he admitted that he knew that he had to file tax returns and pay taxes for and that he willfully failed to do so and that he intended to evade taxes by filing false withholding certificates petitioner’s testimony that he believed that he did not have to pay income_tax during the years in issue is not credible because he used a return preparer and filed returns before the years in issue 81_tc_640 taxpayer’s compliance in earlier years indicates knowledge of the requirement to comply in later years petitioner's situation is similar to that of the taxpayer in rowlee v commissioner supra the taxpayer in rowlee was a high school graduate and a wage earner who filed returns before the years in issue but not for the years in issue his employers did not withhold tax because he submitted forms w-4 on which he claimed either that he was exempt or that he was entitled to withholding_allowances we conclude that petitioner’s filing of false forms w-4 is a badge of fraud d failure_to_file income_tax returns failure_to_file income_tax returns may be evidence of fraud particularly if the taxpayer submits false forms w-4 hebrank failure_to_file tax returns and use of false forms w-4 have been held to be sufficient to establish criminal_tax_evasion see 602_fsupp_121 n d ill affd without published opinion 774_f2d_1168 continued v commissioner supra exempt rowlee v commissioner supra pincite5 exempt or withholding_allowances 78_tc_304 withholding_allowances petitioner did not file income_tax returns for the years in issue petitioner contends that he did not file returns because he sincerely believed that he was not required to do so based on his study of tax law petitioner’s claim is implausible petitioner filed income_tax returns from to he knew during those years that he was supposed to file returns he said that he stopped filing returns because he thought that wages were not income and that payment of tax was voluntary he did not consult with a tax professional petitioner understood his duty to file returns before in his plea agreement petitioner admitted that he knew that he was required_by_law to file a timely income_tax return and pay tax for each of the years in issue we find that he was aware of the requirements of the internal_revenue_code in that respect insofar as he believed them to be invalid or unconstitutional his belief does not shield him from the additions to tax for fraud see 99_tc_202 continued 7th cir e substantially understating income a pattern of substantially underreporting income_tax_liability for several years may be evidence of fraud 348_us_121 451_f2d_197 3d cir affg tcmemo_1970_144 111_f2d_987 6th cir affg 38_bta_16 petitioner substantially underreported income of dollar_figure for dollar_figure for and dollar_figure for f implausible or inconsistent explanations of behavior implausible or inconsistent explanations of behavior may be a badge of fraud bradford v commissioner f 2d pincite- petitioner’s contention that he did not know that he had to file tax returns and pay income_tax for the years in issue is implausible and inconsistent with his plea agreement open defiance as a defense to fraud petitioner contends that the fact that he sent several letters to respondent shows that he is not liable for fraud we disagree petitioner relies on 676_f2d_980 3d cir revg tcmemo_1980_571 in raley the u s court_of_appeals for the third circuit held that filing false forms w-4 and an invalid tax_return did not establish fraud where the taxpayer clearly informed various people in the collection process that he was not paying and would not pay income taxes the u s court_of_appeals for the third circuit said that it would be anomalous to suggest that raley’s attempts to notify the government supported an intent to defraud in 763_f2d_1139 10th cir affg tcmemo_1984_152 the u s court_of_appeals for the tenth circuit adopted the rationale in raley however that court held that the taxpayer was liable for the addition_to_tax for fraud because he filed false forms w-4 which was an affirmative act of concealment or misrepresentation and he failed to file tax returns or disclose to the commissioner that he was not filing tax returns id pincite6 the taxpayer in 792_f2d_91 7th cir affg tcmemo_1985_237 was a high school graduate and electrician who said he believed that wages were not income he argued that he was not liable for additions to tax for fraud because he notified the commissioner through various communications that he was filing the false forms in the belief that he was exempt from taxation id pincite the u s court_of_appeals for the seventh circuit the circuit in which this case is appealable disagreed with zell and raley and held that the taxpayer could not avoid liability for the addition_to_tax for fraud by disclosing his evasion of taxes to the irs the court_of_appeals for the seventh circuit said fraud under sec_6653 is intentional wrongdoing on the part of the taxpayer to avoid a tax known to be owing 767_f2d_618 9th cir by filing fraudulent w-4 forms and failing to file tax returns appellant succeeded in avoiding paying taxes for a number of years the fact that he told the internal_revenue_service that he was evading taxes does not make it any less fraudulent granado v commissioner supra pincite we follow granado v commissioner supra 445_f2d_985 10th cir affg 54_tc_742 we conclude that the fact that petitioner sent letters to respondent raising frivolous constitutional and other legal questions about filing tax returns does not preclude a finding of fraud cloutier v commissioner tcmemo_1994_558 petitioner contends that respondent entrapped him by not responding to his letters we disagree we do not believe that petitioner wrote those letters in good_faith respondent put petitioner on notice that he was wrong before the years in issue when respondent assessed penalties against petitioner for filing false forms w-4 in other cases on which petitioner relies petitioner contends that he is like the taxpayer in 31_tc_487 whose lack of education negated fraudulent intent we disagree the taxpayer in marinzulich had a third grade education lacked familiarity with income_tax laws used a tax_return_preparer filed returns for the years in issue and did not falsify any records petitioner was a high school graduate and an electrician he knew of his obligation to file and pay tax he filed tax returns before but did not file returns pay the tax he owed or rely on tax professionals for the years in issue until after he learned that he was under investigation for possible criminal tax violations petitioner also cites 73_tc_370 in danenberg the taxpayers were farmers and were heavily indebted to a bank they sold six lots to third parties the bank canceled their debt the commissioner determined that the taxpayers were liable for the addition_to_tax for fraud because they did not report any gain on the sale of the six lots we held that the taxpayers were not liable for fraud because a person who is not an expert in tax law may not have understood the tax consequences of the transfer of the six lots id pincite that case is distinguishable from the present case because petitioner’s income_tax return did not involve complex facts or issues most of petitioner's income was from wages conclusion we conclude that respondent has shown both by clear_and_convincing direct evidence and clear_and_convincing circumstantial evidence that petitioner is liable for the addition_to_tax for fraud for and underpayment due to fraud if the commissioner establishes that any of the underpayment is due to fraud the taxpayer must show how much of the underpayment is not due to fraud sec_6653 see tax_reform_act_of_1986 publaw_99_514 e 100_stat_2085 petitioner has not shown that any of the underpayment is not due to fraud we hold that the each of the underpayments for and is due to fraud b double_jeopardy petitioner’s contentions petitioner contends that imposition of the addition_to_tax for fraud against him for and violates the double_jeopardy clause of the fifth_amendment to the u s constitution double_jeopardy clause because he contends that he was criminally prosecuted for the same conduct double_jeopardy analysis the double_jeopardy clause forbids any person subject for the same offense to be twice put in jeopardy of life or limb the fifth_amendment to the constitution provides as follows no person shall be held to answer for a capital or otherwise infamous crime unless on a presentment or indictment of a grand jury except in cases arising in the land or naval forces or in the militia when in actual service in time of war or public danger nor continued the double_jeopardy clause bars imposition of civil damages equivalent to criminal punishment for conduct which has already been the subject of a criminal prosecution 490_us_435 284_us_299 conduct is different for double_jeopardy purposes if the criminal and civil proceedings require proof of different facts blockburger v united_states supra a petitioner was not convicted or acquitted of and did not plead guilty to any_tax crime for therefore imposition of the addition_to_tax for fraud under sec_6653 and does not subject him to double_jeopardy for blockburger v united_states supra see catalfo v commissioner tcmemo_1995_106 taxpayer was not convicted of and did not plead guilty to tax crimes for the years in issue thus tax_court proceedings did not subject him to double_jeopardy we conclude that the imposition of the addition_to_tax for fraud under sec_6653 and does not violate petitioner’s right not to be subject_to double_jeopardy for continued shall any person be subject for the same offense to be twice put in jeopardy of life or limb nor shall be compelled in any criminal case to be a witness against himself nor be deprived of life liberty or property without due process of law nor shall private property be taken for public use without just compensation b petitioner was convicted of income_tax evasion under sec_7201 for criminal_tax_evasion under sec_7201 and civil_fraud under sec_6653 require proof of the same facts 43_tc_50 affd 360_f2d_358 4th cir thus sec_7201 and sec_6653 apply to the same conduct for purposes of double_jeopardy we must next decide whether imposition of the addition_to_tax under sec_6653 and b is punishment for purposes of the double_jeopardy clause a civil sanction is punishment for double_jeopardy purposes if it is not remedial but is imposed to serve the punitive goals of deterrence and retribution 114_sct_1937 united_states v halper supra pincite the 50-percent addition_to_tax for civil tax_fraud as under sec_6653 and in effect before was not a criminal punishment for purposes of the double_jeopardy clause because it was imposed primarily to protect the revenue and to reimburse the government for the heavy expense of investigation and the loss resulting from the taxpayer's fraud 303_us_391 98_tc_165 congress amended sec_6653 effective for returns due after date to apply the addition_to_tax under sec_6653 to the portion of the underpayment due to fraud rather than the entire underpayment as under former sec_6653 and raise the rate from to percent tax_reform_act_of_1986 publaw_99_514 c 100_stat_2085 h rept 1986_3_cb_1 we must decide whether sec_6653 as amended in continues to be remedial or whether it serves punitive goals of deterrence or retribution department of revenue v kurth ranch supra united_states v halper supra we believe that congress intended sec_6653 to continue to be remedial the report of the ways_and_means_committee for the tax_reform_act_of_1986 explained the changes to the fraud addition_to_tax in as follows reasons for change the committee is also concerned that the current applicability of the fraud_penalty to the entire underpayment_of_tax once the irs has established fraud with respect to any portion of the underpayment may decrease the efficacy of this penalty the committee is concerned that imposing the same penalty on two taxpayers who have identical underpayments one attributable wholly to fraud and the other attributable only in part to fraud may be an insufficient deterrent to fraudulent behavior consequently the committee has narrowed the scope of the fraud_penalty so that it applies only to the portion of the underpayment attributable to fraud the committee has concomitantly increased the level of the penalty the committee believes that these modifications more appropriately target the fraud_penalty to fraudulent behavior h rept 1986_3_cb_1 the government is entitled to rough remedial justice according to somewhat imprecise formulas united_states v halper supra pincite we view sec_6653 to be the same after the amendment as before for purposes of applying the double_jeopardy clause sec_6653 and b is quite different from the montana drug tax the imposition of which the supreme court held violated the double_jeopardy clause department of revenue v kurth ranch supra pincite the montana drug tax in kurth ranch was punitive unlike the additions to tax at issue here in kurth ranch montana assessed almost dollar_figure in taxes and penalties on illegally possessed marijuana and hash oil which had been confiscated from six individuals who pleaded guilty to possession or storage of dangerous drugs id pincite the tax equaled about percent of the market_value of the confiscated drugs the tax applied only in cases in which the state had imposed a criminal_penalty for possession of illegal drugs id pincite the montana drug tax is the equivalent of criminal punishment for purposes of the double_jeopardy clause id pincite we conclude that the imposition of the addition_to_tax for fraud under sec_6653 and b does not violate petitioner’s right not to be subject_to double_jeopardy for c petitioner was convicted under sec_7203 for failure_to_file an income_tax return for the elements of criminal failure_to_file under sec_7203 are not the same as the elements of civil tax_fraud under sec_6653 and b blockburger v united_states u s pincite thus we conclude that the imposition of the addition_to_tax for fraud under sec_6653 and b does not violate petitioner’s right not to be subject_to double_jeopardy for conclusion we hold that the imposition of the addition_to_tax for fraud under sec_6653 and for and sec_6653 and b for and does not violate petitioner’s right not to be subject_to double_jeopardy under the fifth_amendment to the constitution for respondent decision will be entered
